Citation Nr: 1614315	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma of the left kidney.

2.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1969 and from January 1970 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence establishes that the Veteran was exposed to herbicide agents, Agent Orange, during active duty service in Vietnam.

2.  The Veteran has a diagnosis of renal cell carcinoma of the left kidney which is linked by a medical opinion to Agent Orange exposure during service.  

3.  The Veteran has a diagnosis of anxiety disorder which is related to anxiety over recurrence of his left kidney cancer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma of the left kidney are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for an anxiety disorder is proximately due to or the result of the Veteran's service-connected renal cell carcinoma are met.  38 C.F.R. § 3.310(a) (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, cancer may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, if there is continuity of symptomatology since service for a disease listed in 3.309 as chronic, then service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Renal Cell Carcinoma

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for a variety of specified diseases; renal cell carcinoma is not one of these specified diseases. 38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran claims that he developed renal cell carcinoma, kidney cancer in his left kidney, as a result of exposure to Agent Orange during active duty service in Vietnam.  

The Veteran served on active duty in the Navy from March 1964 to December 1969 and from January 1970 to June 1984.  Service personnel records establish that during the period of time from October 1966 to January 1968 he served aboard the USS CONQUEST (MSO 488).  Other service personnel records confirm that this vessel deployed to Vietnam.  The service department has also verified that this specific vessel was exposed to herbicide agents in June and August 1967 which was during the period of time that the Veteran served aboard this ship.  Accordingly the evidence establishes that the Veteran was exposed to Agent Orange during service.  

A January 2008 letter from the Veteran's private urologist confirms that the Veteran was diagnosed with renal cell carcinoma.  The physician expressed the opinion that the Veteran's kidney cancer was a related to his exposure to Agent Orange during service.  There is no evidence which counters this medical opinion.  As such, service connection for renal cell carcinoma of the left kidney is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran claims entitlement to service connection for a psychiatric disorder.  He has asserted various theories of service connection.  Initially he claimed that he had anxiety and pain disorder as a result of the disabilities which were service-connected at the time of his claim: a bilateral eye condition and a low back condition.  Subsequently, he has also asserted that he has posttraumatic stress disorder (PTSD).  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In January 2010, a VA Compensation and Pension examination of the Veteran was conducted.  A diagnosis of anxiety disorder was confirmed.  The examiner indicated that the Veteran's anxiety disorder was a result of his cancer, that he had anxiety that the cancer would recur since treatment.  In light of the grant of service connection for the Veteran's cancer above, service connection is warranted for a psychiatric disorder, anxiety disorder, on a secondary basis.  


ORDER

Entitlement to service connection for renal cell carcinoma of the left kidney is granted.

Entitlement to service connection for an anxiety disorder is granted.


REMAND

The Veteran claims entitlement to service connection for hypertension.  He asserts that he has hypertension as a result of Agent Orange exposure in Vietnam.  However, the Veteran is also service-connected for a variety of disabilities including diabetes mellitus and renal cancer, which raises the possibility that secondary service connection may be warranted.  

VA treatment records confirm a current diagnosis of hypertension, but he has not been provided a Compensation and Pension examination with respect to his claim for service connection for hypertension.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination regarding his claim for entitlement to service connection for hypertension.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination. 

Following a review of the claims file the examiner is requested to indicate if whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension began in service, was cuased by service, or is otherwise related to service to include as due to exposure to Agent Orange.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected disabilities, alone or in combination.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 
 
3.  Finally, readjudicate the issue on appeal, including entitlement to service connection for hypertension and consider the claim on a direct and secondary basis.  If any benefit sought is not granted, then furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


